WALKER, P. J.
The judgment of the justice of the peace in this case was rendered more than six months before the institution of the certiorari proceedings by which the case was sought to be removed into the circuit court. The provision of the statute (Code, § 4714) that “no cause can be removed from a justice’s court after six months from the rendition of the judgment, by certiorari” is mandatory. The certiorari proceedings were ineffectual to remove the case into the circuit court, and the parties could not by consent confer on that court a jurisdiction which the statute withholds. That court not having acquired jurisdiction, its judgment is a nullity, and will not support an appeal. It follows that the appeal must be dismissed. — State of Alabama ex rel. Crow v. Crook, 123 Ala. 657, 27 South. 334; Lusk v. Capehart, 129 Ala. 599, 30 South. 31; Gardner v. Ingram, 82 Ala. 339, 2 South. 879.
Appeal dismissed.